DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 80-86 and 88-99.


Applicants' arguments, filed 07/07/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 80-86 and 89-99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reder et al. (US 5,968,547, Oct. 19, 1999) in view of Hille et al. (US 2010/0119585, May 13, 2010).
Reder et al. disclose a method of for the treatment of pain in patients by utilizing a transdermal delivery system which contains buprenorphine (col. 3, lines 8-10). The term “buprenorphine” includes buprenorphine base (col. 7, lines 6-7). The transdermal delivery device includes a backing layer which is impermeable to the active substance and a pressure-sensitive adhesive reservoir layer. The reservoir layer includes about 10 to about 95 wt. % polymeric material, about 0.1 to about 40 wt. % softener, and about 0.1 to about 30 wt. % buprenorphine (col. 20, lines 51-57). Suitable softeners include levulinic acid (col. 19, lines 66-67). A buprenorphine solvent may also be included in the transdermal delivery system to dissolve the buprenorphine to a sufficient extent thereby avoiding complete salt formation (col. 20, lines 3-6). The adhesive layer affixes the dosage form to the skin (col. 19, lines 5-6). The adhesive layer includes any adhesive known in the art that is pharmaceutically compatible with the dosage form, such as polyisobutylene adhesive polymers (col. 19, lines 19-23). The transdermal delivery system is maintained in contact with the patient’s skin for at least 5 days (col. 12, lines 16-18). The transdermal delivery system may have a mean relative release rate of from about 13 µg/hr to about 21 µg/hr from the initiation of the dosing interval until about 72 hours after the initiation of the dosing interval; and a mean relative release rate of about 2 and containing between 0.1 and 50% by weight of a skin permeable form of the buprenorphine (col. 22, lines 48-54). Table 2 discloses an example transdermal delivery system having a mean Tmax of 110.50 hours. The transdermal delivery system may also be prepared in accordance with U.S. Pat. No. 4,806,341. This patent describes a transdermal morphinan narcotic analgesic or antagonist (including buprenorphine) pharmaceutical polymer matrix dosage unit having a backing layer which is substantially impervious to the buprenorphine, and a polymer matrix disc layer which is adhered to the backing layer and which has microdispersed therein effective dosage amounts of the buprenorphine (col. 22, lines 20-29). 
Reder et al. differ from the instant claims insofar as not disclosing dispersed deposits of a buprenorphine/carboxylic acid mixture, the adhesive is polysiloxane, the pressure-sensitive adhesive layer contains more than 0.6 mg/cm2 of buprenorphine base, and the transdermal delivery system comprises a second larger active agent-free self-adhesive layer. 
However, Hille et al. disclose a transdermal therapeutic system for administering the active substance buprenorphine for the treatment of pain (abstract). The transdermal therapeutic system comprises an active-ingredient impermeable backing layer and at least one pressure-sensitive adhesive matrix layer. The matrix layer is 2 (Table 1). The transdermal delivery system can be provided with an over-plaster of larger surface area comprising a pressure-sensitive adhesive matrix which is free of active ingredient and has a preferably skin-colored backing layer. This is of advantage when the skin contact layer, on the basis of its physical properties alone, does not adhere sufficiently to the skin (¶ [0032]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Reder et al. disclose wherein the adhesive layer includes any adhesive known in the art that is pharmaceutically compatible with the dosage form.  Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated polysiloxanes into pressure-sensitive layer of the transdermal delivery system of Reder et al. since polysiloxanes are known and effective adhesives as taught by Hille et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated more than 0.6 mg/cm2, for example 0.61 mg/cm2, buprenorphine into the pressure-sensitive adhesive layer of Reder et al. since 0.56 mg/cm2 is an effective amount of buprenorphine in a transdermal delivery system to treat pain as taught by Hille et al. and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Since 0.61 mg/cm2 is close to 0.56 mg/cm2, one of ordinary skill in the art would have  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) (A).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a second active-free self-adhesive layer structure comprising a backing layer and an active agent-free pressure-sensitive adhesive layer based on polysiloxanes into the transdermal delivery system of Reder et al. motivated by the desire to make sure the transdermal delivery system adheres sufficiently to the skin as taught by Hille et al. 
	Reder et al. disclose wherein the pressure-sensitive adhesive reservoir layer comprises levulinic acid (i.e. carboxylic acid) and wherein buprenorphine may be microdispersed. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the pressure-sensitive adhesive reservoir layer of Reder et al. to comprise dispersed deposits of a buprenorphine/levulinic acid mixture since this is a known and alternate method of formulating a pressure-sensitive adhesive reservoir layer comprising levulinic acid and buprenorphine as taught by Hille et al.
In regards to instant claim 80 reciting wherein the amount of levulinic acid is sufficient to solubilize buprenorphine to form a mixture, the instant specification discloses wherein the pressure-sensitive adhesive layer contains from more than 9% to 
In regards to claims 89 and 90 reciting wherein the pressure-sensitive adhesive layer contains the same amount of levulinic acid and buprenorphine and less amounts of levulinic acid than buprenorphine, respectively, from the amounts of levulinic acid and buprenorphine disclosed by Reder et al. it would have been obvious that the composition may comprise the same amount of levulinic acid and buprenorphine or less amounts of levulinc acid than buprenorphine. 
In regards to instant claim 83 reciting about 1 mg to about 4 mg buprenorphine, Reder et al. disclose wherein the transdermal delivery system may have a mean relative release rate of from about 13 µg/hr to about 21 µg/hr from the initiation of the dosing interval until about 72 hours after the initiation of the dosing interval; and a mean relative release rate of about 1 µg/hr to about 2 µg/hr from about 72 hours after the initiation of the dosing interval until the end of the dosing interval (e.g. about 168 hours 
In regards to instant claim 84 reciting wherein the size of the buprenorphine-containing pressure-sensitive providing the area of release ranges from 1 cm2 to about 4.8 cm2, Reder et al. disclose wherein transdermal delivery systems may have a material releasing surface area in the range of about 5-100 cm2. About 5 cm2 encompasses about 4.8 cm2. Furthermore, since Reder et al. disclose wherein the transdermal delivery system may have a mean relative release rate of from about 13 µg/hr to about 21 µg/hr from the initiation of the dosing interval until about 72 hours after the initiation of the dosing interval; and a mean relative release rate of about 1 µg/hr to about 2 µg/hr from about 72 hours after the initiation of the dosing interval until the end of the dosing interval (e.g. about 168 hours after the initiation of a seven-day dosing interval), it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to optimize the size of the pressure-sensitive adhesive reservoir layer providing the area of release in order to release a desired amount of buprenorphine within a certain time. 
In regards to instant claim 80 reciting wherein the transdermal therapeutic system provides a mean AUCt per area of release of more than 1,700 pg.hr/ml-cm2 over about 168 hours of administration after a single-dose administration to a subject 2. The instant specification discloses in paragraph [0019] wherein a transdermal therapeutic system providing a size of the area of release ranging from about 1 cm2 to about 4.8 cm2 and containing an amount of buprenorphine from 1 mg to about 4 mg buprenorphine provides a mean AUCt of more than 8,000 pg.hr/ml over about 168 hours of administration after a single-dose administration to a subject population. 
	In regards to instant claims 85, 86 and 93-95, the transdermal delivery system of Reder et al. is substantially the same size as the claimed invention and comprises substantially the same amount of buprenorphine as the claimed invention; therefore, one of ordinary skill in the art to would reasonably conclude that the transdermal delivery system of Reder et al. provides substantially the same arithmetic mean tmax, mean cumulative skin permeation rate, cumulative release rate of buprenorphine base, and non-cumulative release rate of buprenorphine base as the claimed invention. 
In regards to instant claims 96 reciting wherein a first transdermal therapeutic system when tested in a comparative clinical study is bioequivalent to a reference product having an area of release of about 6.25 cm2 and providing a nominal mean release rate of about 5 µg/hr over about 168 hours of administration, as discussed above, it would have been obvious to have a transdermal delivery system comprising at least 1.03 mg buprenorphine and a size of about 5 cm2. The instant specification discloses in paragraph [0020] wherein a transdermal therapeutic system providing a size of the area of release ranging from about 1 cm2 to about 4.8 cm2 and containing an amount of buprenorphine from 1 mg to about 4 mg buprenorphine provides a nominal 2 and providing a nominal mean release rate of about 5 µg/hr over about 168 hours of administration. 
	In regards to instant claims 96-99, these claims are product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the transdermal therapeutic system of the claimed invention comprising a buprenorphine-impermeable backing layer and a polymer-based pressure-sensitive adhesive layer comprising buprenorphine and levulinic acid is obvious from the transdermal delivery system of Reder et al. comprising a buprenorphine-impermeable backing layer and a polymer-based pressure-sensitive adhesive layer comprising buprenorphine and levulinic acid. Therefore, the claim is unpatentable even though the prior product was made by a different process. 

88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reder et al. (US 5,968,547, Oct. 19, 1999) in view of Hille et al. (US 2010/0119585, May 13, 2010) and further in view of Hart et al. (SU 2004/0219196, Nov. 4, 2004).
	The teachings of Reder et al. and Hille et al. are discussed above. Reder et al. and Hille et al. do not disclose wherein the pressure-sensitive adhesive layer is coated at a dry weight of more than 6 mg/cm2.
	However, Hart et al. disclose a transdermal dosage form comprising an active agent component (abstract). The active agent component can be prepared by combining polymer matrix, active agent, and optional additives to provide a coating composition (¶ [0059]). The resulting dried coating may weight 7.3 mg/cm2 (¶ [0078]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have coated 7.3 mg/cm2 of the pressure-sensitive adhesive layer onto the backing layer of Reder et al. since this is an effective amount of a layer comprising active agent applied on transdermal dosage forms as taught by Hart et al. 

Response to Arguments
	Applicant argues that 10 mg is at least 1.03 mg, yet 10 mg buprenorphine is outside of the 1 mg to 4 mg range described in the present specification. Therefore, even if Reder’s system delivers 1.03 mg buprenorphine that does not mean that the system necessary contains between 1 mg and 4 mg of buprenorphine.


	Applicant argues that the rejection relies on the flawed assumption that Reder’s system provides the same AUCt per area as the system of the present specification merely because both systems contain the same amounts of buprenorphine and have the same release areas. This assumption ignores that the claimed biphasic/microreservoir system has buprenorphine adhesive layer comprising dispersed droplets or deposits and that the recited AUCt per area relates to such a dispersed deposit-containing system. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided support that the recited AUCt per area would relate to a dispersed deposit-containing system. Also, even if Applicant had provided support, Applicant has not explained how the inclusion of dispersed deposits to the composition of Reder would alter the AUCt per area to be lower than the claimed amount.  As such, Applicant’s argument is unpersuasive. 

	Applicant’s argues that the single-phase BuTrans® system did not provide the recited AUCt per area and only provided an AUCt per area of 1624.53 pg.hr/ml-cm2. 
The Examiner does not find Applicant’s argument to be persuasive. The BuTrans® system in Table 7.3 comprises 20 mg of buprenorphine and has an area of release of 25 cm2. Reder does not disclose such amount and area of release. 

Applicant argues that Hille does not disclose a system having a dispersed deposit-containing adhesive layer having a loading or content of more than 0.6 mg/cm2 buprenorphine as recited in the claims.
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. The rejection is based off of the combination of teachings from Reder and Hille. As such, Applicant’s argument is unpersuasive. 

Applicant argues that a person of ordinary skill in the art would not be motivated to modify Hille’s adhesive layer to obtain a dispersed deposit-containing adhesive layer with a loading of more than 0.6 mg/cm2 buprenorphine. 
The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein the composition of Reder is modified and does not state wherein the composition of Hille is modified. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Hille also fails to disclose or suggest a transdermal delivery system that provides the recited AUCt per area of release of more than 1,700 pg.hr/ml-cm2. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to 

Applicant argues that in view of the structural differences and the different locations of the components in the transdermal delivery systems of Reder and Hille, a person skilled in the art would not be motivated to combine the biphasic/microreservoir system of Hille with the single-phase matrix system of Reder. Also, a person skilled in the art would not have a reasonable expectation of success in attempting to combine Hille and Reder because of the differences between their two types of systems.
The Examiner does not find Applicant’s argument to be persuasive. It is not clear why the structural differences would not motivate someone to combine the teachings of Reder and Hille. The composition of Reder comprises an adhesive. It is unclear why the polysiloxane adhesive of Hille cannot be applied to the composition of Reder as a known and effective adhesive. Also, the composition of Reder comprises buprenorphine. It is unclear why the amount of buprenorphine taught in Hille cannot be applied to the composition of Reder when the composition of Reder comprises buprenorphine. Additionally, Reder discloses a transdermal delivery system and Hille discloses wherein the transdermal delivery system may comprise a second active-free self- adhesive layer structure to make sure the transdermal delivery system adheres sufficiently to the skin. It is unclear why the transdermal delivery system of Reder would not be able to comprise a second active-free self-adhesive layer structure to make sure the transdermal delivery system adheres sufficiently to the skin. Furthermore, Reder discloses wherein the buprenorphine may be microdispersed. It is unclear why the 

Applicant argues that unlike the systems exemplified in Hille, the systems of the pending claims exclude an additional skin contact layer.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the composition of Hille is not the one being modified in the rejection. Also, the instant claims to not exclude an additional skin contact layer. There is no recitation thereof and the instant claims recite the transitional phrase “comprising” which is open-ended and does not exclude additional components. As such, Applicant’s argument is unpersuasive.

Applicant argues that to combine Reder with Hille in an attempt to obtain the pending claims, persons skilled in the art would have to modify Hille’s bi-layer systems by removing its additional skin contact layer and using such systems with the lengthy administration period of 7 days.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the composition of Hille is not the one being modified in the rejection. Furthermore, it should be noted that Hille does not require an additional skin contact layer. Claim 1 of Hille discloses at least one pressure-sensitive adhesive matrix layer. At least one includes one layer. As such, Applicant’s argument is unpersuasive. 


The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the composition of Hille is not the one being modified in the rejection. Furthermore, it should be noted that Hille does not require an additional skin contact layer. Claim 1 of Hille discloses at least one pressure-sensitive adhesive matrix layer. At least one includes one layer. Also, the instant claims as recited do not exclude an additional active agent-free skin contact layer. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Hart does not cure the deficiencies of Reder and Hille.
The Examiner submits that arguments with regards to Reder and Hille are discussed above and are unpersuasive. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 80-86 and 88-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,549,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims amount of buprenorphine and area of release) and thus read on the instant claims.

Claim 80-86 and 88-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/863,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims amount of buprenorphine and area of release) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 80-86 and 88-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/844,767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 80-86 and 88-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/905,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims a viscosity-increasing substance) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 80-86 and 88-99 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612